Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2019.03.18
                                                                          09:27:49 -05'00'



                  People v. Green, 2018 IL App (1st) 143874



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           QUOVADIS GREEN, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-14-3874



Filed             June 14, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-CR-3725; the
Review            Hon. Timothy Chambers, Judge, presiding.



Judgment          Reversed.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Jessica D. Ware, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                  and Leslie Billings, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             PRESIDING JUSTICE MASON delivered the judgment of the court,
                  with opinion.
                  Justices Neville and Hyman concurred in the judgment and opinion.
                                             OPINION

¶1       Defendant Quovadis Green, a security guard who possessed a valid Firearm Owner’s
     Identification Card, was observed with a holstered weapon across the street from Senn High
     School on November 12, 2012. He was convicted of two counts of unlawful use of a weapon
     (UUW) for carrying a loaded, accessible firearm while on a public street and while in a vehicle.
     720 ILCS 5/24-1(a)(4), (a)(10) (West 2010). Because he committed those offenses within
     1000 feet of a school, he was sentenced on a Class 3 felony. Id. § 24-1(c)(1.5).
¶2       On appeal, Green argues that (1) the statute under which he was convicted is
     unconstitutional on its face under Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012), People v.
     Aguilar, 2013 IL 112116, and People v. Chairez, 2018 IL 121417; (2) the evidence was
     insufficient to convict; and (3) one of his convictions should be vacated under the one-act,
     one-crime rule.

¶3                                           BACKGROUND
¶4       On November 20, 2012, around 3:15 p.m., Dan Svoboda, a teacher at Senn High School,
     observed a maroon van parked across the street from the school. Green was standing outside
     the van wearing a black security uniform. He appeared to be carrying a gun in a holster on his
     hip. Svoboda observed the gun twice over a 10-minute period.
¶5       Carter Carey, an assistant principal at Senn, also saw Green standing outside the van.
     Svoboda informed Carey that Green was carrying a gun. Carey then walked across the street to
     speak to Green, who had entered the passenger side of the van. Carey identified himself as the
     assistant principal of the school and stated that he had “some concerns.” He asked Green
     whether he was a police officer, to which Green replied that he was a security guard. Carey
     then walked back across the street.
¶6       Svoboda called 911 and reported that Green had a gun. Before police arrived, Carey
     observed the van turn into an alley, come back northbound toward where he and Svoboda were
     standing, and park directly across from them on the east side of the street.
¶7       The parties stipulated that if called to testify, Officer Cannon would state that on November
     20, 2012, he was on duty and received a 911 call regarding a man with a gun. When he arrived
     at the scene, he observed Green in the front passenger seat of a red van, wearing a security
     guard uniform and an empty holster. Searching the van, Cannon recovered (1) a magazine with
     16 live rounds from the floorboard of the passenger seat and (2) a cooler next to the passenger
     seat with a Glock G17 pistol inside. The gun and magazine were sent to the crime lab, and it
     was determined that the gun was able to fire.
¶8       The parties further stipulated that Ray Schnoor, a Cook County State’s Attorney
     Investigator, would testify that he measured the distance between Senn High School and where
     Green was parked to be 97 feet.
¶9       The trial court found Green guilty of two counts of UUW for possessing a loaded,
     accessible firearm in a vehicle (count I) and on a public street (count III). 720 ILCS
     5/24-1(a)(4), (a)(10) (West 2010). Because the court found that Green committed these
     offenses within 1000 feet of a school, he was sentenced to one year of probation as a Class 3
     felony offender.



                                                 -2-
¶ 10       Green filed a notice of appeal on November 21, 2014. Briefing was completed in May 2017
       and argument was held in November 2017.1 During argument, we raised with the parties the
       pending appeal in Chairez from an order of the trial court declaring unconstitutional a related
       provision prohibiting the carriage of firearms within 1000 feet of a public park. The parties
       acknowledged Chairez’s potential impact on the issues presented here, and the State suggested
       we postpone ruling in this case until Chairez was decided.
¶ 11       On February 1, 2018, our supreme court decided Chairez, 2018 IL 121417, where it found
       section 24-1(a)(4), (c)(1.5) of the Criminal Code of 1961 (Code) (720 ILCS 5/24-1(a)(4),
       (c)(1.5) (West 2012) (prohibiting the carriage of firearms within 1000 feet of a public park))
       unconstitutional. The court severed the prohibition on carriage within 1000 feet of a park from
       the remainder of that section. Following the decision in Chairez, we ordered the parties to
       submit supplemental briefs on the decision’s impact on this case.

¶ 12                                            ANALYSIS
¶ 13       The dispositive issue on appeal is the constitutionality of the 2012 version of section 24-1
       of the Code,2 which provides, in relevant part:
                   “(a) A person commits the offense of unlawful use of weapons when he knowingly:
                                                    ***
                        (4) Carries or possesses in any vehicle or concealed on or about his person
                   except when on his land or in his own abode *** any pistol, revolver, stun gun or
                   taser or other firearm, except that this subsection (a) (4) does not apply to or affect
                   transportation of weapons that meet one of the following conditions:
                                                    ***
                            (iii) are unloaded and enclosed in a case, firearm carrying box, shipping
                        box, or other container by a person who has been issued a currently valid
                        Firearm Owner’s Identification Card; or
                                                    ***
                        (10) Carries or possesses on or about his person, upon any public street, *** any
                   pistol, revolver, stun gun or taser or other firearm, except that this subsection
                   (a)(10) does not apply to or affect transportation of weapons that meet one of the
                   following conditions:
                                                    ***
                            (iii) are unloaded and enclosed in a case, firearm carrying box, shipping
                        box, or other container by a person who has been issued a currently valid
                        Firearm Owner’s Identification Card.
                                                    ***
                   (b) Sentence. A person convicted of a violation of subsection 24-1(a)(1) through
               (5), [or] subsection 24-1(a)(10) *** commits a Class A misdemeanor. ***
           1
             The fact that it took two and a half years to complete briefing on this appeal is unacceptable.
           2
             Subsections (a)(4) and (a)(10) were amended in 2015 to exclude weapons carried in accordance
       with the Firearm Concealed Carry Act by someone with a valid license under that act. Pub. Act 99-29
       (eff. July 10, 2015) (amending 720 ILCS 5/24-1). Our analysis is limited to the pre-2015 version of the
       statute.

                                                      -3-
                    (c) Violations in specific places.
                        ***
                        (1.5) A person who violates subsection 24-1(a)(4), 24-1(a)(9), or 24-1(a)(10)
                    *** on any public way within 1,000 feet of the real property comprising any school,
                    public park, courthouse, public transportation facility, or residential property
                    owned, operated, or managed by a public housing agency or leased by a public
                    housing agency as part of a scattered site or mixed-income development commits a
                    Class 3 felony.” 720 ILCS 5/24-1 (West 2012).
       Green was convicted of one count of UUW for violating subsection (a)(4) and a second count
       for violating subsection (a)(10). These offenses would ordinarily be Class A misdemeanors,
       but because they were committed within 1000 feet of a school, they were enhanced to Class 3
       felonies, per subsection (c)(1.5).
¶ 14       In his initial brief, Green argued that subsection (c)(1.5) was a sentencing enhancement,
       while the State maintained it was an element of the offense of UUW. In Chairez, the supreme
       court agreed with the State, holding that because the felony enhancement in section
       24-1(c)(1.5) is a fact that must be proven prior to a guilty finding, it is an element of the
       offense. Chairez, 2018 IL 121417, ¶¶ 17-18. As such, the offense of “UUW within 1000 feet of
       a school” is distinct from the offense of UUW, which the Seventh Circuit found
       unconstitutional in Moore, 702 F.3d at 942. Accordingly, we must separately analyze the
       constitutionality of section 24-1(c)(1.5) as it applies to this separate offense.
¶ 15       All statutes are presumed constitutional, and the party bringing a constitutional challenge
       bears the burden of rebutting that presumption. People v. Greco, 204 Ill. 2d 400, 406 (2003).
       Our review of the constitutionality of a statute is de novo. People v. Hauschild, 226 Ill. 2d 63,
       83 (2007). If reasonably possible, we must construe the statute to affirm its constitutionality
       and validity. Greco, 204 Ill. 2d at 406.
¶ 16       Our supreme court has adopted a two-step framework for analyzing a second amendment
       challenge. In re Jordan G., 2015 IL 116834, ¶ 22. First, we must consider whether the
       restricted activity is protected by the second amendment. Id. If we answer this question in the
       affirmative, only then do we proceed to the second step of the inquiry, which involves applying
       “the appropriate level of scrutiny” and considering the strength of the state’s justification for
       regulating or restricting the activity. Id.
¶ 17       In its supplemental brief, the State concedes that laws regulating the carriage of weapons
       near sensitive places are not necessarily outside the scope of the second amendment (see
       Chairez, 2018 IL 121417, ¶ 30), so we turn to step two of the inquiry, which requires us to
       evaluate the statute under the appropriate level of scrutiny (see In re Jordan G., 2015 IL
       116834, ¶ 22).
¶ 18       Green argued for the application of strict scrutiny in his opening brief, but the supreme
       court rejected that standard in Chairez. Instead, the court held that second amendment
       challenges were subject to intermediate scrutiny, but how “rigorously” to apply that scrutiny
       depends on “how much [the challenged restriction] affects the core second amendment right to
       armed self-defense and whose right it affects.” Chairez, 2018 IL 121417, ¶¶ 35, 45. The court
       found that the 1000-foot firearm restriction surrounding public parks implicated the “core right
       to self-defense” and affected “the gun rights of the entire law-abiding population of Illinois.”
       Id. ¶¶ 48-49. Accordingly, the court applied “elevated intermediate scrutiny” to the challenged


                                                   -4-
       regulation, holding that the State had the burden to show a “very-strong” public-interest
       justification for the regulation and a close fit between the law’s means and its ends. Id. ¶ 50.
¶ 19        At oral argument, the State suggested that it is inconsistent to hold that Green, as the
       appellant and the party challenging the constitutionality of the statute, bears the burden to
       prove it is unconstitutional, but adhere to Chairez’s holding that the State must still show a
       close fit between the statute’s means and ends. The State contends its status as appellee in this
       case renders that burden-shifting inappropriate. While the State did not raise this argument in
       its briefs, resulting in forfeiture (Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018)), we nevertheless
       address it only to note that we do not find an inconsistency (Johnson v. Johnson, 386 Ill. App.
       3d 522, 533-34 (2008) (waiver is limitation on parties, not on courts)). Generally, the burden of
       proving unconstitutionality rests with the party challenging the constitutionality of the statute
       (Chairez, 2018 IL 121417, ¶ 15), but where, as here, the statute implicates a “core right,”
       namely, the right of law-abiding citizens to bear arms in public for self-defense, the State has
       the burden to show the necessary justification for the restriction on that right (see id. ¶¶ 48, 50).
       And the State must satisfy that burden regardless of whether it is the appellant or the appellee
       in the case.
¶ 20        Here, just as in Chairez, the State’s public-interest justification for the firearm restriction
       within 1000 feet of a school is to prevent crime and protect children, both of which the supreme
       court acknowledged are “important public concerns.” Id. ¶ 52. The State argues that the
       1000-foot ban is closely tailored to meet this goal, citing various statistics in support of its
       proposition. For example, the State points out that between 1988 and 1989, immediately before
       the UUW statute was first enacted, 8 elementary school students were killed and 43 people
       were injured in school shootings. See Amy Hetzner, Where Angels Tread: Gun-Free School
       Zone Laws and an Individual Right to Bear Arms, 95 Marq. L. Rev. 359, 360 (2011). And in
       the 1992-93 school year, after the UUW statute was enacted, 158 guns were confiscated on or
       near public school grounds in Chicago. Id. at 385 (citing Andrew Gottesman, Guns are
       Shattering Quiet Around Schools in Suburbs, Chi. Trib. (Sept. 23, 1993)). This trend has not
       abated in recent years, as a Department of Justice study estimated that between 2007 and 2011
       approximately 12,600 acts of gun violence occurred in schools in the United States. Michael
       Planty & Jennifer L. Truman, Bureau of Just. Stat., Special Report: Firearm Violence,
       1993-2011, at 8 (2013), https://www.bjs.gov/content/pub/pdf/fv9311.pdf. And recent events
       only underscore this alarming trend. See, e.g., Manny Fernandez, In Texas School Shooting, 10
       Dead, 10 Hurt and Many Unsurprised, N.Y. Times (May 18, 2018), https://www.nytimes.
       com/2018/05/18/us/school-shooting-santa-fe-texas.html; Audra D.S. Burch & Patricia
       Mazzei, Death Toll Is at 17 and Could Rise in Florida School Shooting, N.Y. Times (Feb. 14,
       2018), https://www.nytimes.com/2018/02/14/us/parkland-school-shooting.html; Matthew
       Haag, Maryland School Gunman Confronted by Officer Shot Himself, Authorities Say, N.Y.
       Times (Mar. 26, 2018); Kentucky School Shooting: 2 Students Killed, 18 Injured, CNN (Jan.
       24, 2018), https://www.cnn.com/2018/01/23/us/kentucky-high-school-shooting/index.html.
¶ 21        Significantly, the supreme court rejected the relevance of this identical data in Chairez,
       stating “we see no direct correlation between the information the State provides and its
       assertion that a 1000-foot firearm ban around a public park protects children, as well as other
       vulnerable persons, from firearm violence. The State merely speculates that the proximity of
       firearms within 1000 feet threatens the health and safety of those in the public park.” Chairez,



                                                     -5-
       2018 IL 121417, ¶ 54. The State’s arguments here are based on the same rationale rejected in
       Chairez.
¶ 22       To be sure, the data the State provides more directly relates to gun violence in schools, but
       the State still fails to show that the 1000-foot firearm ban mitigates that violence. The data does
       not reflect that the gun violence plaguing our schools was perpetrated within 1000 feet of the
       schools (as opposed to inside the schools themselves) or that the perpetrators of that violence
       were the law abiding adults whose conduct the statute regulates. Accordingly, the State has not
       shown a close fit between the restriction on gun possession within 1000 feet of a school and the
       protection of children. See id.
¶ 23       In arguing to the contrary, the State cites Heller, in which the Supreme Court stated that
       nothing in its opinion “should be taken to cast doubt on *** laws forbidding the carrying of
       firearms in sensitive places such as schools and government buildings,” which it described as
       “presumptively lawful.” District of Columbia v. Heller, 554 U.S. 570, 626-27 & n.26 (2008).
       But the State conflates regulations banning the carriage of weapons in certain sensitive places
       (e.g., schools and government buildings) with subsection (c)(1.5), which bans carriage near
       those places. This distinction is significant. A ban on firearms in specific places imposes less of
       a burden on the right to bear arms than one that extends to an area of approximately three city
       blocks around those same places. While a gun owner can simply choose not to enter locations
       deemed sensitive, it is manifestly more difficult to avoid areas within 1000 feet of those
       locations, particularly given that there is no notification where the restriction zone begins or
       ends. Indeed, the ban at issue here, just as the ban 1000 feet around public parks at issue in
       Chairez, effectively operates as a total ban on the carriage of weapons for self-defense outside
       the home in Chicago. See Chairez, 2018 IL 121417, ¶ 55.3 As such, it runs afoul of Aguilar, in
       which the supreme court held that the right to carry firearms is particularly important when
       traveling outside the home. Id. (citing Aguilar, 2013 IL 112116, ¶¶ 19-20).
¶ 24       For these reasons, we conclude that sections 24-1(a)(4), (c)(1.5) and 24-1(a)(10), (c)(1.5),
       prohibiting possession of a firearm within 1000 feet of a school are facially unconstitutional.
       We further hold that this portion of the challenged statute is severable from the remaining
       provisions of the statute. See id. ¶ 62.
¶ 25       Our holding today is narrow in that it addresses only the pre-2015 version of the UUW
       statute. The current version of the statute excepts from its reach those who have a valid license
       under the Firearm Concealed Carry Act. 720 ILCS 5/24-1(a)(4)(iv) (West 2016). Significantly,
       the Firearm Concealed Carry Act continues to prohibit the possession of firearms in “[a]ny
       building, real property, and parking area under the control of a public or private elementary or
       secondary school” (430 ILCS 66/65(a)(1) (West 2016)), even for those with valid licenses. At
       oral argument, counsel for Green did not take issue with the reasonableness of these
       prohibitions. And so the limited issue presented here is what burdens the legislature may
       impose on the rights of law-abiding citizens to bear arms on public ways adjacent to school
       property.
¶ 26       Illinois law, as it presently stands, contains no provisions that define a perimeter around
       sensitive places, like parks and schools, where even those authorized to carry weapons in
       public may not enter. If not addressed, the price of the right of law-abiding citizens to carry
       weapons in public will render it necessary to make fortresses out of places like schools,

          3
           There are, in fact, comparatively fewer parks (600) than schools (951) in the city of Chicago.

                                                     -6-
       hospitals, churches, and public housing, with little positive effect on public safety. A bullet
       fired by an armed security guard can as easily kill a child, patient, or worshiper as one fired by
       a criminal. And although Green was lawfully authorized to carry a weapon, we can conceive of
       no reason why his right to do so should outweigh the State’s interest in the safety of school
       children on public ways adjacent to school property, particularly at dismissal time. It is
       imperative for the legislature to undertake a nuanced, evidence-based study of measures
       designed to protect our citizens from gun violence in the vicinity of sensitive public places
       without unnecessarily burdening the exercise of the second amendment rights of those
       lawfully authorized to carry weapons in public.

¶ 27                                       CONCLUSION
¶ 28       Because we agree with Green’s contention that the statute under which he was convicted is
       unconstitutional, we reverse his convictions for unlawful use of a weapon and we need not
       address his remaining arguments regarding the sufficiency of the evidence or the violation of
       the one-act, one-crime rule.

¶ 29      Reversed.




                                                   -7-